iqsDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 9/10/2021 to claim 100 has been entered. Claims 100-111 and 114-115 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 100-101, 104, 106-108 and 110-111 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) as evidenced by Christoforou et al (2016, Nature Communications 7:8992; reference U and Supplementary Data Set 1; reference V).
Regarding claims 100, 104, 108 and 111, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP at pH 5.5 for 30 minutes, and screening for the expression of cathepsin D (see Figure 2 and page 716). Christoforou is cited solely as evidence that cathepsin D is inherently a marker on pluripotent cells (see abstract and page 14 of Supplementary Data Set 1). Regarding claim 101, Takenouchi does not teach introducing a 
While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Takenouchi’s method reads on this limitation. Regarding the preamble of claim 100, when reading the preamble in the context of the entire claim, the recitation of “for increasing the number of cells expressing one or more markers of pluripotency” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method.
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant highlights that Takenouchi teaches lysing the cells to check for expression of markers following the ATP and low pH treatments. Applicant should note that the instant claims do not exclude lysing the cells after following the method steps and that the independent claim specifically limits to screening for cell markers which Takenouchi does. Additionally, it is noted 
Applicant alleges that the examiner misread the claimed level of ATP in the independent claim and alleges that the “claims require at least 20 mM ATP, not 4 mM”. However, independent claim 100 recites the level of ATP is between “about 20 micromolar and about 200 millimolar” and therefore the lower limit is 20 μM not 20 mM as applicant alleges. Additionally, dependent claim 111 recites the level of ATP is between “about 2 millimolar and about 200 millimolar”, and therefore Takenouchi’s teaching of 4 millimolar also reads on this narrower range. Therefore this argument is not persuasive. 
Applicant alleges that Takenouchi does not teach “screening or selecting” cells for expression of one or more markers of pluripotency. As an initial matter, it is noted that the claims do not recite “selecting” but only screening. Additionally, as stated in the rejection above, Takenouchi does teach screening the cells for markers, including cathepsin D, and Christoforou is cited solely as evidence that cathepsin D is inherently a marker on pluripotent cells. Therefore this argument is not persuasive. 
Applicant alleges that Takenouchi teaches using the method for a different purpose that the instant claimed method. However, as stated in the above rejections, while Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While applicant further alleges that Takenouchi does not teach limitations such as culturing time required to increase the number of cells expressing markers of pluripotency, it is noted that the claims do not limit to an amount of culture time. While dependent claim 108 does limit for the length of time the cells are exposed to the stress, it is noted that Takenouchi also anticipates this limitation. Therefore this argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 100-102, 104-108, 110-111 and 114-115are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rafiee et al (2006, Am J Physiol Cell Physiol 291: C931–C945) as evidenced by Christoforou et al (2016, Nature Communications 7:8992 and Supplementary Data Set 1) and in view of Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) and Noguchi (2008, J. Oral Biosci. 50(2)：107－114; reference W).
Rafiee teaches using pH stress for p38 MAPK-regulated induction of Hsp70 in differentiated mammalian somatic cells (see abstract). Regarding claims 100, 104, 105, 108, and 115, Rafiee teaches treating the differentiated mammalian somatic cells with at pH 4.5 for several time points including 30 minutes, and exposing the cells to a temperature stress of 42 degrees Celsius before screening for the expression of Hsp70 (see abstract and pages C931–C935 and Figures 1 and 7). Christoforou is cited solely as evidence that Hsp70 (GRP75) is inherently a marker on pluripotent cells (see abstract and page 2 of Supplementary Data Set 1). Regarding claim 101, Rafiee does not teach introducing a gene, transcript, protein, nuclear component, or cell fusion. Regarding claim 102, Rafiee shows images of cells expressing Hsp70, and this reads on the broadest reasonable interpretation of “selecting” (see Figures 6 and 7). Regarding claims 106-107, Rafiee teaches lysing the cells (see pages C932–C933).
Rafiee does not teach including ATP or oxygen deprivation (claims 100 and 114).

Regarding claims 100 and 111, Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP (see pages 713-714).
It would have been obvious to combine Rafiee with Takenouchi and Noguchi to include other stressors such as ATP and oxygen deprivation in Rafiee’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including other stressors such as ATP and oxygen deprivation in Rafiee’s method because Noguchi establishes that both of these can activate Rafiee’s pathway of interest and Takenouchi teaches treating differentiated mammalian somatic cells with 4 mM ATP. The skilled artisan would have been motivated to include other stressors such as ATP and oxygen deprivation in Rafiee’s method because Noguchi establishes that both of these can activate Rafiee’s pathway of interest while Takenouchi establishes that differentiated mammalian somatic cells can be contacted with 4 mM ATP.
While Rafiee in view of Noguchi and Takenouchi do not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Rafiee in view of Noguchi and Takenouchi teach identical steps as the claimed method, Rafiee in view of Noguchi and Takenouchi render the method obvious including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Rafiee’s method in view of Noguchi and Takenouchi reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Rafiee’s method in view of Noguchi reads on this limitation. Regarding the preamble of claim 100, when reading the preamble in the context of the entire claim, the recitation of “for increasing the number of cells expressing one or more markers of pluripotency” is not limiting because the body of the claim describes a complete invention and the language recited solely in the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 100-103, 105-111 and 114-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Takenouchi et al (2011, Journal of Neurochemistry, 117: 712-723) in view of Yazd et al (2011, Cancer Letters, 309(2): 170-175; reference X) and Kopyov (U.S. PGPUB 2005/0118561).
Regarding claims 100, 104, 108 and 111, Takenouchi teaches stressing differentiated mammalian somatic cells with 4 mM ATP at pH 5.5 for 30 minutes, and screening for the expression of markers (see Figure 2 and page 716). Regarding claim 101, Takenouchi does not teach introducing a gene, transcript, protein, nuclear component, or cell fusion. Regarding claims 106-107, Takenouchi teaches lysing the cells (see Figure 2 and page 714).
Takenouchi does not teach selecting cells expressing Oct4 (claims 102-103), that the cells are frozen (claim 109), or exposed to oxygen deprivation (claim 114).
Regarding claim 100 and 103, Yazd teaches Oct4 is expressed in various cancer cell lines and primary tumors (see abstract and col. 1 on page 170). Regarding claims 102-103, Yazd teaches increased expression of Oct4 has been reported to be involved in cell stress responses, and that it has been reported that Oct4 is suppressed under normal culture 
Regarding claims 109 and 114, Kopyov teaches that methods of culturing cell lines generally include culturing in the presences of 5% carbon dioxide (reads on oxygen deprivation since carbon dioxide is added) and cryopreserving cell lines for later use (see paragraph [0068]). Regarding claims 102-103, Kopyov teaches that cells can be selected based on their expression of specific markers including Oct4 (see Examples 8-9).
It would have been obvious to combine Takenouchi with Yazd and Kopyov to expose the cell line to Takenouchi’s cell stresses and heat shock, 5% carbon dioxide, select cells expressing Oct4, and to cryopreserve the cells. A person of ordinary skill in the art would have had a reasonable expectation of success in exposing the cell line to Takenouchi’s cell stresses and heat shock, 5% carbon dioxide, select cells expressing Oct4, and to cryopreserving the cells because Yazd establishes that cells can be treated with stress to increase Oct4 expression, and Kopyov establishes that each of these are standard with cell culture methods. The skilled artisan would have been motivated to expose the cell line to Takenouchi’s cell stresses and heat shock, 5% carbon dioxide, select cells expressing Oct4, and to cryopreserve the cells because Yazd establishes that cells can be treated with stress to increase Oct4 expression, and Kopyov establishes that 5% carbon dioxide is a useful culture condition, that it can be useful to select cells expressing Oct4, and that it is useful to cryopreserve cells for later use. 
	While Takenouchi does not teach that the method is carried out for increasing the number of cells expressing markers of pluripotency, since Takenouchi teaches identical steps as the claimed method, Takenouchi anticipates the method including the method results. While it is noted that the claim states the treatment is in an “effective amount”, since the claim continues to define the effective amount, Takenouchi’s method reads on this limitation. Claim 110 limits to a passive result of the claimed method, and therefore Takenouchi’s method reads Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Similarly the recitation of “to increase the level of stress induced genes” does not add any additional steps to the claimed method but rather merely states the intended use of the method and does not add a manipulative difference to the claimed method.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Raffiee relates to heat shock proteins and not to increasing levels of markers of pluripotency. However, as stated above, Raffiee is specifically interested in increases on Hsp70, and Christoforou is cited solely as evidence that Hsp70 (GRP75) is inherently a marker on pluripotent cells. 
Applicant includes a paragraph from an unknown publication by ThermoFisher Gibco, and alleges that since cells are often cultured in 5% CO2 that this does not read on oxygen deprivation. As an initial matter, the applicant has not included the full publication so the context of the included paragraph could not be established. Furthermore, as even highlighted in the applicant’s arguments, exogenous 5% CO2 is added to normal air, which decreases the level of oxygen. As the level of oxygen is decreased, this reads on the broadest reasonable interpretation of oxygen deprivation. 
.   

Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653